Citation Nr: 0806489	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-43 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to October 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded 10 percent disability ratings 
for right and left knee disabilities, effective November 1, 
2003.  In December 2006, the Board remanded the claims for 
additional development.


FINDINGS OF FACT

1.  Since November 1, 2003, the veteran's right knee 
disability (status post patellar realignment) has been 
manifested by subjective complaints of popping, cracking, 
pain, weakness, instability, stiffness, and intermittent 
swelling, and objective findings of extension to 0 degrees, 
flexion limited at most to 96 degrees, and tenderness to 
palpation.  There is no clinical evidence of instability, 
dislocation, locking, or effusion.

2.  Since November 1, 2003, the veteran's left knee 
disability (status post anterior cruciate ligament 
reconstruction and arthroscopy with lateral release and 
medial reefing) has been manifested by subjective complaints 
of popping, cracking, pain, weakness, instability, stiffness, 
and intermittent swelling, and objective findings of 
extension to 0 degrees, flexion limited at most to 100 
degrees, and tenderness to palpation.  There is no clinical 
evidence of instability, dislocation, locking, or effusion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability (status post patellar realignment) have 
not been met since November 1, 2003, when service connection 
became effective.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability (status post anterior cruciate ligament 
reconstruction and arthroscopy with lateral release and 
medial reefing) have not been met since November 1, 2003, 
when service connection became effective.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007). When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2007).  However, those provisions should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2007); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
does not amount to pyramiding.  However, a separate rating 
must be based on additional disability.  38 C.F.R. § 4.14 
(2007); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's right and left knee disabilities have each been 
rated 10 percent disabling under DC 5259.  Diagnostic Code 
5259 pertains to symptomatic removal of semilunar cartilage.  
Diagnostic Codes 5257, which contemplates subluxation or 
lateral instability, 5260, which contemplates limitation of 
flexion of the leg, and 5261, which contemplates limitation 
of extension of the leg, are also potentially applicable.  
38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2007).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5003 and 5010 (arthritis), 5256 
(ankylosis of the knee), 5258 (dislocation of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable in this instance, 
as the medical evidence does not show that the veteran has 
any of these conditions.  Specifically, while the veteran has 
reported episodes of locking and giving way, no treatment 
record, or any report of VA examination demonstrates any 
objective finding of dislocation or locking of either knee, 
and X-ray examinations in April 2003, October 2004, and 
January 2007 did not reveal degenerative changes of the 
knees.

Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage) provides for a maximum rating of 10 percent.  
38 C.F.R. § 4.71a, DCs 5003, 5010, 5259.  As the veteran is 
already in receipt of the maximum 10 percent rating under DC 
5259, DC 5259 cannot provide a basis for an increased rating 
for either knee in this particular instance.

The rating criteria for DC 5257 (other impairment of the 
knee) provide that a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  In this case, there are no 
treatment records dated from March 2003, when the veteran 
filed his claims for service connection, to January 2007 that 
reveal complaints or treatment related to any instability or 
subluxation of the knees.  On VA examination in April 2003, 
the veteran complained of painful knees that required the use 
of braces with physical activity.  Physical examination, 
however, revealed no medial or lateral laxity, and drawer 
testing was negative.  On examination in October 2004, the 
veteran complained of experiencing instability in both the 
right and left knee.  Examination, however, revealed stable 
ligaments, both anteroposteriorly and mediolaterally, in both 
the right and left knees.  Finally, on examination in January 
2007, the veteran did not specifically complain of 
experiencing instability of either knee, but stated that his 
knees required that he wear braces when playing sports.  
Physical examination revealed no evidence of instability of 
either knee.  Here, while the veteran has complained of 
instability of both the right and left knees, instability has 
not been demonstrated by objective examination.  Accordingly, 
the Board finds that there is no evidence of instability that 
may be classified as moderate, as is required for a higher 
rating of 20 percent under this diagnostic code.  
Accordingly, the veteran is not entitled to a rating in 
excess of 10 percent for either the right or left knee under 
this diagnostic code.  Furthermore, the Board finds that 
there is no instability shown that could be classified as 
slight, such that any separate rating for instability could 
be assigned.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

On VA examination in October 2003, the veteran complained of 
cracking and popping of both the right and left knees, with 
swelling after running for one mile, or walking for more than 
one and one half hours.  Physical examination of both the 
right and left knees revealed range of motion from 0 degrees 
extension and to 140 degrees flexion, without pain.  On VA 
examination in October 2004, range of motion testing of the 
right knee revealed extension to 0 degrees and flexion to 96 
degrees.  Examination of the left knee revealed range of 
motion of the left knee from 0 degrees extension to 100 
degrees flexion.  Finally, on VA examination in January 2007, 
range of motion testing revealed 0 degrees extension to 140 
degrees flexion, bilaterally, with crepitus, but without 
pain.  There was no evidence of increased pain, weakness, 
incoordination, fatigue, lack of endurance, or other loss of 
additional function with repetitive motion.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's right and left knees 
had full extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable evaluation.  Diagnostic Code 5261 
therefore cannot serve as a basis for an increased rating for 
either the right or left knee in this case.  Similarly, DC 
5260 cannot serve as a basis for an increased rating for 
either knee in this case.  The flexion of the veteran's knees 
would have to be limited to 30 degrees in order to warrant an 
increased rating of 20 percent.  Flexion limited to no more 
than 96 and 100 degrees does not warrant a rating higher than 
10 percent under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of those diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  Separate ratings 
cannot be assigned when the criteria for compensable ratings 
under DCs 5260 and 5261 are not met.  There is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating for either knee due to functional impairment 
as a result of pain on repetitive use.  In considering the 
effect of additional range of motion lost due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use, despite evidence that the veteran has complained of lack 
of endurance following repetitive use, there is no credible 
evidence that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors results in the right or left knee being limited in 
motion to the extent required for a rating higher than 10 
percent.  38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. 
App. 202 (1995).  Furthermore, the Board finds that the 
evidence does not show that any additional functional 
limitation would result in the veteran warranting any 
separate compensable ratings for limitation of extension and 
flexion.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the weight of the credible evidence demonstrates 
that since November 1, 2003, when service connection became 
effective, the veteran has been entitled to no more than a 10 
percent rating for each of his right and left knee 
disabilities.  As the preponderance of the evidence is 
against the claims for an increased rating, the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003 and January 
2007; a rating decision in December 2003; and a statement of 
the case in November 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2007 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained numerous medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

An initial rating in excess of 10 percent for a right knee 
disability is denied.

An initial rating in excess of 10 percent for a left knee 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


